Citation Nr: 0411365	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-12 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, 
status post coronary artery bypass grafting x4, with history of 
myocardial infarction and hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for post-traumatic pleural 
fibrosis.

4.  Entitlement to service connection for a low back disability, 
claimed as chronic lumbar strain or spina bifida occulta.

5.  Entitlement to service connection for atherosclerotic 
peripheral vascular disease.

6.  Entitlement to service connection for a left leg disability.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for acute otitis externa.

9.  Entitlement to service connection for residual scar, excision 
of cyst, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years between 
1967 and 1989.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 2002 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the veteran has raised additional claims of 
entitlement to service connection for (1) obesity; (2) chronic 
obstructive pulmonary disease; (3) gastroesophageal reflux 
disease; (4) osteoarthritis of the right ankle (5) obstructive 
sleep apnea; and (6) hyperlipidermia.  These issues are referred 
to the RO for appropriate action.


REMAND

As an initial matter, the Board notes that a significant change in 
the law occurred during the pendency of this appeal when, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  VA 
has a duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA also 
has a duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Specifically, the RO should inform the 
veteran of what is necessary for his claim for increased ratings 
for his shoulder and ankle disabilities to be granted and what is 
necessary for his claim of entitlement to service connection for 
arthritis to be granted, as well as ensure that all other 
appropriate actions under the VCAA have been taken.  The RO should 
specifically inform the veteran what actions it will take, what 
actions the veteran needs to take and should also inform him that 
he should submit all available evidence.

The record indicates that the veteran has been awarded Social 
Security Disability benefits.  The RO must contact the Social 
Security Administration and obtain all records related to the 
veteran's Social Security claim.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  38 
U.S.C.A. § 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of the 
Federal Government, such as VA or Social Security records.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. App. 
473 (1994).

The record is unclear to what extent the veteran suffers from a 
low back disability, hearing loss, otitis externa, a left leg 
disability, and a scar of the left ear, and whether any of these 
disabilities are related to service.  The veteran should be 
provided VA examinations to determine the diagnosis and etiology 
of his disabilities, if any.  The Court has held that "fulfillment 
of the statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 
Vet. App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination when 
needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations with respect to the veteran's claims have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable legal precedent.  This 
should specifically include notification to the veteran telling 
what is necessary for his claims to be granted, what evidence he 
must obtain and what evidence the RO will obtain, as well as 
informing him of the need to submit all available evidence.

2.  Request the following records concerning the veteran from the 
Social Security Administration: All records related to the 
veteran's claim for Social Security benefits including all medical 
records and copies of all decisions or adjudications.

3.  The RO should schedule the veteran for an examination in order 
to ascertain if the veteran suffers from a low back disability, 
and if so, whether or not it is related to service.  All indicated 
tests should be conducted, and the examiner should review the 
claims folder thoroughly, including the service medical records, 
and the private and VA medical records.  The examiner should 
specifically review the service medical records from 1985 and 1986 
indicating treatment for low back strain and the January 1985 X-
rays showing spina bifida occulta.  If a low back disability is 
diagnosed, the examiner is requested to offer an opinion as to 
whether it is at least as likely as not (50 percent probability or 
more) that the veteran's disability, if any, was initially 
manifested during service or was otherwise caused by or aggravated 
by service.  A complete rationale for any opinion offered should 
be included.

4.  The RO should schedule the veteran for an audiological 
examination in order to ascertain if the veteran suffers from 
hearing loss and/or otitis externa, and if so, whether or not 
either of these disabilities are related to service.  All 
indicated tests should be conducted, and the examiner should 
review the claims folder thoroughly, including the service medical 
records, and the private and VA medical records.  The examiner 
should specifically review the service medical records from 1974 
showing complaints of defective hearing and a discharge from the 
ear.  In addition the examiner should review the results of 
audiometric testing in September 1978, April 1986, and May 1989.  
If a hearing loss disability or otitis externa is diagnosed, the 
examiner is requested to offer an opinion as to whether it is at 
least as likely as not (50 percent probability or more) that the 
veteran's disability, if any, was initially manifested during 
service or was otherwise caused by or aggravated by service.  A 
complete rationale for any opinion offered should be included.

5.  The RO should schedule the veteran for an orthopedic 
examination in order to ascertain if the veteran suffers from left 
knee, leg, or ankle disability, and if so, whether or not it is 
related to service.  All indicated tests should be conducted, and 
the examiner should review the claims folder thoroughly, including 
the service medical records, and the private and VA medical 
records.  The examiner should specifically review the service 
medical records from 1977 showing a left ankle injury, from 1975 
showing a left leg injury, and from 1983 showing a left knee 
injury.  If a left leg, ankle, or knee disability is diagnosed, 
the examiner is requested to offer an opinion as to whether it is 
at least as likely as not (50 percent probability or more) that 
the veteran's disability, if any, was initially manifested during 
service or was otherwise caused by or aggravated by service.  A 
complete rationale for any opinion offered should be included.

6.  The RO should schedule the veteran for an examination in order 
to ascertain if the veteran suffers from a scar related to the 
removal of a cyst from the left ear, and if so, whether or not it 
is related to service.  All indicated tests should be conducted, 
and the examiner should review the claims folder thoroughly, 
including the service medical records, and the private and VA 
medical records.  The examiner should specifically review the 
service medical records from 1988 showing that a cyst was removed 
from the veteran's left ear.  If a current disability is 
diagnosed, the examiner is requested to offer an opinion as to 
whether it is at least as likely as not (50 percent probability or 
more) that the veteran's disability, if any, was initially 
manifested during service or was otherwise caused by or aggravated 
by service.  A complete rationale for any opinion offered should 
be included.

7.  The RO should then readjudicate the veteran's claims, 
including reviewing all newly obtained evidence.  If any benefit 
sought on appeal remains denied, the appellant and the appellant's 
representative should be provided an SSOC that contains a summary 
of the evidence and applicable laws and regulations considered 
pertinent to the issue currently on appeal.  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





